Citation Nr: 1342928	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  08-06 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of service connection for hypertension.  

In February 2012, the Board remanded the Veteran's claim of service connection for hypertension to obtain the Veteran's Social Security Disability Income records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In November 2013 written argument, the Veteran's representative alleged that due to the Veteran's service in Vietnam and his diagnosis of diabetes in January 2005, the RO's unappealed September 2005 rating decision that denied service connection for the disability was clearly and unmistakably erroneous in not granting service connection for the disease.  The Veteran further maintains that service connection is warranted for hypertension as secondary to his diabetes.

An unappealed rating decision is final in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).  As such, the Veteran's challenge to the September 2005 rating decision is inextricably intertwined with his application of service connection for hypertension because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id.; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's appeal of his claim of service connection for hypertension until the RO adjudicates, in the first instance, his allegation of clear and unmistakable error in the RO's September 2005 rating decision that denied service connection for diabetes mellitus.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Because the Veteran's unadjudicated CUE challenge is inextricably intertwined with his hypertension claim, the Board must remand this case to the RO to adjudicate the Veteran's diabetes claim in the first instance and thereafter readjudicate his hypertension claim.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether there was clear and unmistakable error in the RO's September 2005 rating decision that denied service connection for diabetes.  
 
2.  Then, readjudicate the appeal as to service connection for hypertension, to include exposure to herbicides.  If the claim is denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

